DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.  Claims 15-20 have been added.  Claims 1-20 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony et al ( WO 2011/058535) in view of Subramanian et al (US 2008/0026108). 
As to claims 1-20, O’Mahony et al ( WO 2011/058535) disclose Bifidobacterium strain (AH1714 (NCIMB 41676) and vitamins as well-known and for use in foodstuffs (see entire document, especially page 2, lines 2, 10-25).   
The claims differ as to the specific B vitamins.
Subramanian et al disclose a composition comprising Bifidobacterium longum and Vitamin B (i.e. B1, B2, B3, B5, B6, B12), wherein the composition can be used in foods including yogurt and cheese (see entire document, especially paragraph [0037] and claims 1, 2, 17, and 24).
It would have been obvious to a person of ordinary skill in the art  to use the claimed B vitamins as taught by Subramanian et al in that of O’Mahony et al because the use of B vitamins as a supplement is conventional and well-known in the art.  The claimed B vitamins are common.
As to claims 2 and 3, O’Mahony et al disclose Bifidobacterium amount as more than 106 cfu per gram of the formulation (see claim 13).
As to claims 4-6, Subramanian et al disclose Vitamins B1, B2, B3, B5, B6, B12 (claim 17).
As to claim 7, Subramanian et al disclose freeze drying (see paragraph [0097]).
As to claims 8, 10, 15, and 17, cryoprotectants and anti-caking agents are conventional and well-known in the art (see US 10329526, Figure 10 for trehalose).
As to claims 9 and 16, Subramanian et al disclose starch (see paragraph [0110]).
As to claims 11 and 18, Subramanian et al disclose omega 3 fatty acids (see claim 16).
As to claims 12-14, Subramanian et al disclose many forms including capsules and chewable tablets (see paragraph [0127]).
As to claim 19 and 20, as set forth above both O’Mahony et al and Subramanian et al disclose foodstuffs as carriers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
April 22, 2022